Citation Nr: 0514805	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flatfoot.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1994.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In his notice of disagreement the veteran 
limited the issues on appeal to those listed on the title 
page.  38 C.F.R. § 20.201 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran in correspondence, dated in March 2004, requested 
that his hearing before a Veterans Law Judge at the RO be 
rescheduled.  The veteran was unable to attend Travel board 
hearing scheduled in March 2004.  It is apparent that he 
attempted to cancel in a timely manner and he provided good 
cause for his failure to report.  See 38 C.F.R. § 20.704 
(2003).  The Board concludes the case must be returned to the 
RO to arrange for a hearing before a Veterans Law Judge.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 
(2004).  

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a Travel Board hearing in conjunction 
with his application to reopen claims for 
service connection for a low back 
disorder, and flatfeet; and service 
connection for a right knee disorder.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




